           Case 2:19-cv-02027-WBS-AC Document 66 Filed 06/19/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10
     VERONICA BRILL; KASEY LYN MILLS;              Case No. 2:19-cv-02027-WBS-AC
11   MARC GOONE; NAVROOP SHERGILL;
     JASON SCOTT; AZAAN NAGRA; ELI                 STIPULATION TO EXTEND TIME TO
12   JAMES; PHUONG PHAN; JEFFREY                   FILE THE SECOND AMENDED
     SLUZINSKI; HARLAN KARNOFSKY;                  COMPLAINT AND STATUS
13   NATHAN PELKEY; MATTHEW ALLEN                  CONFERENCE STATEMENT AND
14   HOLTZCLAW; JON TUROVITZ; ROBERT               CONTINUE STATUS CONFERENCE
     YOUNG; BLAKE ALEXANDER KRAFT;
15   JAMAN YONN BURTON; MICHAEL                    Dept.: Courtroom 5
     ROJAS; HAWNLAY SWEN; THOMAS                   Judge: Hon. William B. Shubb
16   MORRIS III; PAUL LOPEZ; ROLANDO
     CAO; BENJAMIN JACKSON; HUNG                   Complaint Filed: October 8, 2019
17   SAM; COREY CASPERS; ADAM DUONG;
18   DUSTIN MCCARTHY; CHOU VINCE
     XIONG; BRIAN OLSON; CAMERON
19   SMITH; JORDAN DIAMOND; ARONN
     SOLIS; ALISHA DANIELS-
20   DUCKWORTH; CHRISTIAN SOTO
     VASQUEZ; ANDREW HERNANDEZ;
21
     DARRELL STEED; ARISH S. NAT; KYLE
22   KITAGAWA; BRIAN MICHAEL RAASCH;
     ZEEV MALKIN; DAVID CRITTENTON;
23   PATRICK LAFFEY; PARAS SINGH;
     FIRAS BOURI; IDRIS M. YONISI;
24   JOSHUA WHITESELL; DAVID DUARTE;
     HARUN UNAI BEGIC; BRAD KRAFT;
25
     TAYLOR CARROLL; ELIAS
26   ABOUFARES; TYLER DENSEN;
     ANDREW LOK; JAKE ROSENSTIEL;
27   ANTHONY AJLOUNY; HECTOR
     MARTIN; DALE MENGHE; SCOTT
28   SCHLEIN; AUGUSTE SHASTRY;


     Stip. to Extend Time for Am. Compl. and Status Conf. Statement and Continue Status Conf.   1
            Case 2:19-cv-02027-WBS-AC Document 66 Filed 06/19/20 Page 2 of 4


 1 NICHOLAS COLVIN; JASON
   MARKWITH; BRIAN WATSON; SHANE
 2 GONZALES; KATHERINE STAHL; MIKE

 3 NELSON; BRANDON STEADMAN;
   BRYANT MILLER; HONG MOON;
 4 MATTHEW GOUGE; NICHOLAUS
   WOODERSON; CARLOS WELCH; ARIEL
 5 REID; DAN MAYER; ANTHONY
   GIGLINI; RYAN JACONETTI; ARIEL
 6
   CRIS MANIPULA; TRENTON SIDENER;
 7 JAMES JOHN O’CONNOR; PATRICK
   VANG; MARCUS DAVIS; ADAM COHEN;
 8 DERICK COLE; AARON MCCORMACK;
   BRENNEN ALEXANDER COOK;
 9 MICHAEL PHONESAVANH RASPHONE;
   BENJAMIN TENG; SCOTT SORENSON;
10
   ANTHONY HUGENBERG; BILLY JOE
11 MESSIMER,

12                 Plaintiffs,
13          v.
14 MICHAEL L. POSTLE; KING’S CASINO,
   LLC D/B/A STONES GAMBLING HALL;
15
   JUSTIN F. KURAITIS; JOHN DOES 1-10;
16 JANE DOES 1-10,

17                 Defendants.
18

19          Plaintiffs Veronica Brill, et al. (“Plaintiffs”), by and through counsel; Defendant King’s
20 Casino Management Corp., successor by merger with King’s Casino, LLC d/b/a The Saloon at

21 Stones Gambling Hall (“King’s Casino”), by and through counsel; and Defendant Justin Kuraitis

22 (“Kuraitis”), by and through counsel, hereby stipulate and agree as follows:

23          First, the parties seek to extend the time for Plaintiffs to file their Second Amended
24 Complaint from June 23, 2020 to July 7, 2020, extend the date for filing a joint status conference

25 statement from July 6, 2020 to September 29, 2020, and continue the date for the initial status

26 conference from July 20, 2020 to October 13, 2020.
27          Second, counsel for Defendant Kuraitis conferred with the Court’s courtroom deputy before
28 submission of this stipulation regarding the requested continuance of the status conference date in


     Stip. to Extend Time for Am. Compl. and Status Conf. Statement and Continue Status Conf.            2
            Case 2:19-cv-02027-WBS-AC Document 66 Filed 06/19/20 Page 3 of 4


 1 accordance with the Court’s standing order.

 2          Third, this is the parties’ first request for an extension of the time for Plaintiffs to file a

 3 Second Amended Complaint or of the dates for the initial status conference or for filing of the

 4 initial status conference statement.

 5          Fourth, a court may extend the time for a party to file an amended complaint, continue the

 6 deadline for filing the status conference statement, and continue the status conference for good

 7 cause. Fed. R. Civ. Pro. 6(b). Plaintiffs’ counsel requests additional time to consider the Court’s

 8 Ruling on the Motions to Dismiss the First Amended Complaint, consult with each of the 88

 9 Plaintiffs, and engage in conversations with defense counsel in an effort to narrow and streamline

10 issues. Defendants agree that such a relatively brief extension is appropriate and may help to

11 increase efficiencies in this matter. Good cause also exists to continue the initial status conference

12 and extend the time for the parties to file their joint status conference statement because the parties

13 have agreed not to pursue formal discovery until after the filing of answers and are hopeful that it

14 will not be necessary to set a case schedule or agree on a formal discovery plan if the case is

15 resolved informally or through motions practice on the pleadings.

16          Accordingly, the parties stipulate and agree that Plaintiffs’ time to file their Second

17 Amended Complaint shall be extended from June 23, 2020, to July 7, 2020, the time for the parties

18 to file their joint status conference statement shall be extended from July 6, 2020 to September 29,

19 2020, and the initial status conference shall be continued from July 20, 2020 to October 13, 2020.

20          SO STIPULATED.

21 Dated: June 18, 2020                     BOIES SCHILLER FLEXNER LLP

22                                          By: /s/ Mark C. Mao
                                               Mark C. Mao
23                                             Boies Schiller Flexner LLP
                                               Attorneys for Defendant King’s Casino
24
                                               Management Corp.
25
     Dated: June 18, 2020                   THE VERSTANDIG LAW FIRM, LLC
26
                                            By: /s/ Maurice B. VerStanding (as authorized on 6/18/20)
27                                            Maurice B. VerStandig (pro hac vice)
                                              The VerStandig Law Firm, LLC
28                                            Attorneys for Plaintiffs


     Stip. to Extend Time for Am. Compl. and Status Conf. Statement and Continue Status Conf.                 3
            Case 2:19-cv-02027-WBS-AC Document 66 Filed 06/19/20 Page 4 of 4


 1 Dated: June 18, 2020                    LAW OFFICES OF RICHARD PACHTER

 2                                         By: /s/ Richard Pachter (as authorized on 6/18/20)
                                             Richard Pachter
 3                                           Law Offices of Richard Pachter
                                             Attorneys for Defendant Kuraitis
 4

 5
                                                   ORDER
 6
            The Court, having considered the Stipulation to Extend Time to File the Second Amended
 7
     Complaint and Status Conference Statement and Continue Status Conference, and finding good
 8
     cause therefore, hereby orders:
 9
            The time for Plaintiffs to file the Second Amended Complaint shall be extended from June
10
     23, 2020, to July 7, 2020.
11
            The time for the parties to file a joint status conference statement shall be extended from
12
     July 6, 2020 to September 29, 2020.
13
            The initial status conference in this case is continued from July 20, 2020 to October 13,
14
     2020 at 1:30 p.m.
15
     Dated: June 18, 2020
16

17

18

19

20

21

22

23

24

25

26
27

28


     Stip. to Extend Time for Am. Compl. and Status Conf. Statement and Continue Status Conf.             4
